DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  The phrase “fruit vegetable” appears to be a typo.  Should this be “fruit and vegetable” as recited in claims 2-14?  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “laminated the top” in line 4 renders the claim indefinite because it is unclear what is meant by this.  It appears that the phrase “laminated the top” should be deleted.
Regarding claims 5-6 and 9-12, the phrase “lowest melting point” in line 3 renders the claim indefinite because it is unclear if the resin has multiple melting points.  If not, this should simply be “melting point”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (US 4,876,146).
Regarding claims 1-4, Isaka discloses an anti-fogging multilayered film suitable for making a packaging bag for fruits and vegetables comprising a base layer (i.e. substrate layer) sandwiched between an outer and inner surface/heat seal layers (i.e. heat seal layer; surface layer) (abstract, C1/L1-25, C2/L55-70, Fig. 2), wherein the heat seal layer provides a seal strength of greater than 3.0 Kg.cm/15mm (i.e. overlapping 3.5 N/15cm), wherein an antifogging agent such as polyalkylene glycol higher fatty acid 
It would have been obvious to one of ordinary skill in the art to choose any materials disclosed or any amounts in the disclosed ranges including those in the claimed ranges and thereby arrive at the claimed invention.
Regarding claims 3-4, higher fatty acid ester of monoglyceride (i.e. glycerin fatty acid esters) is exemplified as an anti-fogging agent and it would have therefore been obvious to use as the anti-fogging agent (C11/L5-10).
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (US 4,876,146), as applied to claims 3 and 4 above, in view of Lee et al. (US 2012/0094042 A1).
Regarding claims 5-12, Isaka discloses all of the claim limitations as set forth above.  Isaka does not disclose that the heat seal/surface layers further include 1-10 
Lee discloses a packaging film (abstract) and including 3-15 wt% of a propylene butene elastomer such as XM7070 having a melting point of 75-83°C into a propylene homo or copolymer layer in order to provide good balance between heat seal initiation temperature, heat seal strengths, clarity and low odor (i.e. overlapping 1-10 wt% or 1-5 wt% of resin and the lowest melting point of the resin is from 70°C to 90°C) ([0017]-[0018], [0043]-[0045]).
Isaka and Lee are analogous art because they both teach about packaging films.  It would have been obvious to incorporate the propylene butene elastomer of Lee in the amounts disclosed into the layers of the packaging of modified Isaka in order to provide a packaging having good balance between heat seal initiation temperature, heat seal strengths, clarity and low odor.
Regarding claims 7-8, modified Isaka discloses that the heat seal layer provides a seal strength of greater than 3.0 Kg.cm/15mm (Isaka, C3/L38-42) (i.e. overlapping 3.5 N/15cm). 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (US 4,876,146), as applied to claim 1 above, in view of Cowton et al. (US 2004/0115424 A1).
Regarding claims 13-14, Isaka discloses all of the claim limitations as set forth above.  Isaka does not disclose that the heat seal layer and surface layers comprise 1-7 
Cowton discloses a packaging film and incorporating additives such as silica having particle size of 2 µm to 9 µm in amounts from 0.1 to 2.0 wt% to reduce tack (i.e. inorganic particles; silica; overlapping 1-7 wt%; overlapping 0.2 to 10 µm) ([0112]).
Isaka and Cowton are analogous art because they both teach about packaging films.  It would have been obvious to one of ordinary skill in the art to incorporate the silica particles of Cowton into the surface and heat seal layers of modified Isaka to provide a film having reduced surface tack so that the films wouldn’t stick together during storage/transport.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C YAGER/           Primary Examiner, Art Unit 1782